DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 2 (claims 1-20) in the reply filed on 12/7/2020 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Baars et al. (US 2012/0153398).
With regard to claim 6, Baars teaches, in Fig 2k, a device comprising: p-type field effect transistor (PFET) core device (SG) and I/O device (EG) gate structures (taking two instances of 250P) and n-type field effect transistor (NFET) SG and EG gate structures (taking 2 instances of 
With regard to claim 7, Baars teaches, in Fig 2k, that the dual nitride layer spacer is thinner than the triple nitride layer spacer (by the thickness of 209).
With regard to claim 8, Baars teaches, in Fig 2k, that the PFET SG gate structure is formed over a layer of silicon germanium (SiGe) (202).
With regard to claim 9, Baars teaches, in Fig 2k, that the PFET EG and NFET SG and EG structures are formed over a layer of silicon (201).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baars et al. (US 2012/0153398) in view of Moll et al. (US 2016/0118499).
With regard to claim 1, Baars teaches, in Fig 2k, a device comprising: a substrate (201); p-type field effect transistor (PFET) core device (SG) and I/O device (EG) gate structures (taking two instances of 250P) and n-type field effect transistor (NFET) SG and EG gate structures formed on the substrate (taking 2 instances of 250N), the SG and EG structures laterally separated; a dual nitride layer spacer (211/224) formed on each sidewall of the NFET and PFET SG gate structures; a triple nitride layer spacer (209/211/224) formed on each sidewall of the NFET and PFET EG gate structures; and raised source/drain (RSD) structures (relevant instances of 222E and 229E) formed on opposite sides of the NFET and PFET SG and EG gate structures.
Baars does not explicitly teach that the substrate is a fully depleted silicon on insulator (FDSOI) substrate.
Moll teaches that the substrate is a fully depleted silicon on insulator (FDSOI) substrate ([0010]) since, “In FDSOI, drawbacks of bulk semiconductor devices, like threshold voltage roll off, higher sub-threshold slop body effect, short channel effect, etc., are reduced,” ([0010]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Baars with the FDSOI substrate of Moll to reduce drawbacks, such as threshold voltage roll off, higher sub-threshold slop body effect, and short channel effect.
With regard to claim 2, Baars teaches, in Fig 2k, that the dual nitride layer spacer is thinner than the triple nitride layer spacer (by the thickness of 209).
With regard to claim 3
With regard to claim 4, Baars teaches, in Fig 2k, that the PFET EG and NFET SG and EG structures are formed over a layer of silicon (201).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baars et al. (US 2012/0153398) in view of Moll et al. (US 2016/0118499) and Kim et al. (US 2014/0369115).
With regard to claim 5, Baars/Moll teach most of the limitations of this claim as set forth above with regard to claim 1.
Baars/Moll do not explicitly teach that a layer of oxide is formed between a first and a second layer of nitride of the NFET and PFET EG structures.
Kim teaches, in Fig 1, that a layer of oxide (132) is formed between a first (130) and a second layer (134 )of nitride of the NFET and PFET EG structures, “to reduce a capacitive coupling phenomenon between a gate and a source and/or a drain,” ([0006]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Baars/Moll with the gate sidewall structures of Kim to reduce a capacitive coupling phenomenon between a gate and a source and/or a drain.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baars et al. (US 2012/0153398) in view of Kim et al. (US 2014/0369115).
With regard to claim 10, Baars teaches most of the limitations of this claim as set forth above with regard to claim 6.
Baars does not explicitly teach that a layer of oxide is formed between a first and a second layer of nitride of the NFET and PFET EG structures.
Kim teaches, in Fig 1, that a layer of oxide (132) is formed between a first (130) and a second layer (134 )of nitride of the NFET and PFET EG structures, “to reduce a capacitive coupling phenomenon between a gate and a source and/or a drain,” ([0006]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Baars with the gate sidewall structures of Kim to reduce a capacitive coupling phenomenon between a gate and a source and/or a drain.
Allowable Subject Matter
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious claimed limitations of wherein the NFET SG and PFET SG are positioned adjacent to one another on a first side of the substrate, and the NFET EG and PFET EG are positioned adjacent to one another on a second side of the substrate, when viewed in cross-section, as set forth in independent claim 11, when taken in concert with all the other limitations of the claim.  All other allowed claims depend from claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707.  The examiner can normally be reached on 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAJ R GUPTA/Primary Examiner, Art Unit 2829